DETAILED ACTION
1. Applicant's response, filed 29 September 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claims 6-7 and 12-14 are cancelled.
Claims 1-5, 8-11, and 15 are currently pending.
Claims 2-3, 8-11, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 July 2020. Claim 11 is newly withdrawn in view of the claim amendments filed 8 December 2020 that made the non-elected species in claim 11 non-optional.
 	Claims 1 and 4-5 are under examination herein.
Claims 1 and 4-5 are rejected.

Claim Objections
4. The objection to claim 7 is withdrawn in view of the cancellation of this claim in the claim amendments filed 29 September 2021.

Claim Interpretation
5. Claim 1 recites “upon determining the efficacy index of the patient of interest is less than the threshold, apply the selected predetermined analysis method and predict efficacy response of the patient of interest to the dg based on the calculated efficacy index, a dose of the drug and by sigmoid fitting, display the efficacy response of the patient of interest”. However, this limitation is contingent upon the efficacy index being less than the threshold and therefore only performed in the efficacy index is less than the threshold. As such, these limitations are not required in the broadest reasonable interpretation of the claims (see MPEP 2111.04.II).

Claim Rejections - 35 USC § 112
6. The rejection of claims 1, 4-5, and 7 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 29 September 2021. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. Claims 1 and 4-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims that recite statutory subject matter (Step 1: YES) are further analyzed to determine if the claims recite any elements that fall under a category of judicial exceptions (Step 2A, Prong 1). The instant claims recite the following limitations that fall under one or more categories of judicial exceptions:
Claim 1 recites calculate a neuromodulation index for all of the plurality of patients based on at least a start time, an end time and a hemoglobin 
Claim 5 recites generating drug efficacy evaluation information.
Each of these limitations in claims 1 and 5 recite highly generic recitations of analysis of data that as recited can be practically performed in the human mind or with pen and paper that the courts have identified as corresponding to a mental process in Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). Regarding the limitation for sigmoid fitting, this limitation requires entering values into a potential sigmoid function and plotting the values to determine if the function fits the evaluated data values and repeating this process until the appropriate sigmoid function is identified, which can be carried out by performing the calculations and plotting with pen and paper. While claims 1 and 4-5 recite limitations for performing these claim limitations with a generic processor, memory and display device, nothing in the claims precludes the steps from being practically performed in the human mind or with pen and paper as claimed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental processes” grouping of abstract ideas. In addition, the limitations for calculating neuromodulation index values, normal distribution of the neuromodulation index, and an efficacy response based on the calculated efficacy index, a dose of the drug and by sigmoid fitting equate to verbal equivalents defining mathematical calculations performed in the claims as they each define processes of a single calculation or series of calculations to be carried out in order to perform the recited claim Step 2A, Prong 1: YES).
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further evaluated to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception in some other meaningful way. Rather, the instant claims recite additional elements that amount to extra-solution activity or mere instructions to implement the abstract idea on a generic computing device. Specifically, the claims recite the following additional elements:
Claim 1 recites a processor for executing the analysis, a memory for storing the data utilized by the analysis program and diagnosis input, receiving input of a predetermined analysis method, displaying the output of the analysis method, receiving diagnosis input and storing the diagnosis input in the memory.  
Claim 4 recites further limits the data displayed on the screen to include a dose for the measurement number.
Claim 5 recites displaying a plot of the normal distribution and the threshold of the neuromodulation index and an index of the patient of interest on the plot.
There are no limitations that indicate that the claimed processor, memory, display and input devices require anything other than generic computer systems. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea patent eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. Furthermore, the limitations for reading information from memory, receiving input information or displaying information on a display device equate to limitations of necessary data gathering and outputting that the courts have identified as insignificant extra-solution activity in Mayo, 566 U.S. at 79, 101 OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). Therefore, the judicial exception is not integrated into an additional element that applies or uses the recited judicial exception into a practical application. Thus, claims 1 and 4-5 are directed to an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to well-understood, routine and conventional activities or mere instructions to implement the abstract idea on a generic computer. The instant claims recite the following additional elements:
Claim 1 recites a processor for executing the analysis, a memory for storing the data utilized by the analysis program and diagnosis input, receiving input of a predetermined analysis method, displaying the output of the analysis method, receiving diagnosis input and storing the diagnosis input in the memory.  
Claim 4 recites further limits the data displayed on the screen to include a dose for the measurement number.
Claim 5 recites displaying a plot of the normal distribution and the threshold of the neuromodulation index and an index of the patient of interest on the plot.
There are no limitations that indicate that the claimed processor, memory, display and input devices require anything other than generic computer systems. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea patent eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. Furthermore, the additional elements recite limitations that equate to steps of receiving or transmitting data, electronic record keeping, storing and retrieving information in memory or presenting data that Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755; and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception (Step 2B: NO). As such, claims 1 and 4-5 are not patent eligible.

Response to Arguments
Applicant's arguments filed 29 September 2021 have been fully considered but they are not persuasive. 
8. Applicant asserts that the limitations of claim 1 cannot be practically performed in the human mind as claimed because the limitations for calculating an efficacy index for the patient of interest by calculating a neuromodulation index and predicting an efficacy response based on the efficacy index, a dose of the drug and by sigmoid fitting do not fall within the groupings of “Mental Processes”  because they are not comparable to concepts performed in the human mind (pg. 11, para. 4 to pg. 12, para. 2 of Applicant’s Remarks). This argument is not persuasive.
MPEP 2106.04(a)(2).III sets forth:
The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). Mental processes performed by humans with the assistance of physical aids such as pens or paper are explained further below with respect to point B.
Furthermore, MPEP 2106.04(a)(2).III sets forth that limitations including data analysis steps that are recited at a high level of generality and collecting and comparing known information can be performed in the human mind. In the instant claims, the claims comparing information to thresholds that equates to collecting and comparing known information. Furthermore, the calculations recited in the instant claims are fairly simple mathematical and statistical calculations that are capable of being carried out on pen and paper, similar to the calculations recited in Benson and Synopsys, Inc. v. Mentor Graphics Corp. As such, these limitations recite concepts similar to those identified as mental processes (see MPEP 2106.04(a)(2).III).

9. Applicant asserts that a person cannot practically achieve the result of predicting efficacy response of a patient of interest and displaying the result to the drug with pen and paper (pg. 12, para. 2 of Applicant’s Remarks). This argument is not persuasive.
The Office action has not asserted that displaying a result of the analysis is part of a mental process but is rather an additional element. Regarding the prediction of the efficacy of the drug, Applicant points to the specification at para. [0270] and states that a doctor can look at the screen showing the efficacy response and determine the efficacy of a drug without interpreting a graph. While this may be an intended use of the invention, there is no indication that the step of predicting of the efficacy of the drug under the broadest reasonable Claim Interpretation section above).

10. Applicant asserts that the Office has not properly applied the mathematical concept category because claims that merely involve an exception are different from claims that recite an equation and including a mathematical calculation in the claim does not render the claim abstract (pg. 12, para. 3 to pg. 14, para. 2 of Applicant’s Remarks). This argument is not persuasive. 
MPEP 2106.04(a)(2).I.C sets forth:
A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.
Furthermore, this section of the MPEP sets forth examples of mathematical calculations recited in a claim that have been identified by the courts as mathematical concepts include limitations such as performing a resampled statistical analysis to generate a resampled distribution in SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1163-65, 127 USPQ2d 1597, 1598-1600 (Fed. Cir. 2018) as well as various examples of calculating numbers using various Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978), In re Maucorps, 609 F.2d 481, 482, 203 USPQ 812, 813 (CCPA 1979) and In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982). In view of these sections of the MPEP, a claim that recites a mathematical calculation falls within the mathematical concepts grouping of abstract ideas. The instant claims recite numerous steps for calculating indices, normal distributions and other various statistical analyses that are mathematical calculations when given their broadest reasonable interpretation in light of the specification. 
Merely reciting a mathematical concept does not necessarily render the claim abstract. However, if the claim recites a mathematical concept and does not integrate the mathematical concept into practical application or recite additional elements that provide significantly more than the recited judicial exception itself, than the claims is not patent eligible. As discussed in the above rejection, the instant claims recite mathematical concepts and do not integrate the mathematical concept into practical application or recite additional elements that provide significantly more than the recited judicial exception itself. As such, the claims are patent ineligible.

Conclusion
11. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

E-mail Communications Authorization
12. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
	13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631